Title: To George Washington from Robert Dinwiddie, 11 September 1754
From: Dinwiddie, Robert
To: Washington, George



Sr
Williamsburg Septr 11th 1754

No doubt You have heard that our Assembly is prorogu’d without granting any Supplies; Under this unexpected Disappointment, I fear we are not Numbers sufficient to attack the Fort taken from Us by the French: Therefore I order You to give a Detachment of Forty or Fifty Men to Capt. Lewis, with them he is to march immediately for Augusta County, in order to protect our Frontiers from the Incursions of small Parties of Indians, & I suppose some French, order him to march immediately & to apply to Colo. Patton the County Lieut. who will direct him where to proceed, that he may be the most usefull—With the remainder of our regiment You are to march to Wills’s Creek, to join the other Forces in executing such Orders as I may see proper to direct; Major Carlyle will supply Your Men with Necessaries, not doubting they will agree to have the said Supplies stop’t from their Pay; I therefore desire You will immediately march them to the Place above mentioned. You know best whether You can venture to march them from Rock Creek to Wills’s—This late Disappointment from the Assembly has entirely defeated the Operations I had proposed; however its

probable on their next Meeting they will more seriously consider the great Danger our Country is exposed to & grant proper Supplies—I am sorry my Clerk sent Yr Commission unsigned, it’s a very great Omission, if You had sent it down the Date should have been alter’d, I mean a few Day’s after Colo. Fry’s Death, & I would have Signed it & returned it to You.
I have appointed Mr Peyroney Capt. agreeable to Your recommendation. And I now send You Commisss. agreeable to Your List, which deliver to them, & let them know, that I expect they will discharge their Duties with good Spirit, & a proper Example of Courage & good Conduct. I have only sent You four Commissions for Ensigns, till I have a proper Supply for their Payment. I think You may order Wm Wright to join Capt. Lewis when he goes to Augusta. As to Fraizer he is not here at present, I shall consider what You write in regard to him.
Mr Campbell is to have 50 ⅌ Ann. from Your Salary as Adjutant, & that is what Finnie receives from Mr Muse. I expect You will march accordingly for Wills’s Creek, & send me an Acct of the Number of Men. You have not sent Acct of the Pay of Your Regiment; as the Pay was ordered for the whole Number, there must be great Saving from the Dead & Deserters. I have not yet been able to procure a proper Allowance for the poor Sick & Wounded, which gives me Concern; Majr Carlyle in the mean Time must maintain them till I can obtain some Allowance for their Misfortunes in the Service of their Country, & for the Future send me a Monthly Muster Roll, with the Pay due to each Company, & I doubt not I shall be enabled to pay them duely.
Let me know the Day You march, & I sincerely wish You Health & Happiness, & I remain Sr Your Friend &ca

Robt Dinwiddie

